Corrigan, J.,
dissenting. The purpose for the existence of the American Legion, chartered by the Congress of the United States, is indisputable, is readily ascertainable by anyone, and judicial notice thereof may he taken by this court.
The purpose is stated in the Preamble to the Constitution of the American Legion as follows:
“For God and Country, we associate ourselves together for the following purposes :
“To uphold and defend the Constitution of the United States of America; to maintain law and order; to foster and perpetuate a one hundred per cent Americanism; to preserve the memories and incidents of our associations in the great wars; to, inculcate a sense of individual, obliga*124tion to the community, state and nation; to combat the autocracy of both the classes and the masses; to make right the master of might; to promote peace and good will on earth; to safeguard and transmit to posterity the principles of justice, freedom and democracy; to consecrate and sanctify our comradeship by our devotion to mutual helpfulness.”
The Department of Ohio of the American Legion is chartered by the National Headquarters, and by the acceptance of this charter the Department of Ohio acknowledges irrevocable jurisdiction and to be in all things subject to such Constitution of the American Legion.
By such action, all districts and all posts and all members in the Department of Ohio are bound by the provisions of the National Constitution, and its stated purpose, as given above in the Preamble, defines the purpose of the Department, the purpose of each district organization, and the purpose of each post authorized.
These lofty ideals may seem altruistic, but they certainly reflect Christian love of our fellow man, or true charity. It is agreed that the activities of the American Legion, Department of Ohio, Inc., are “charitable” and that the real property for which a tax exemption is sought produces no income and is used in connection with such charitable activities of the appellant.
I disagree with the view “* * * that the main purpose for which appellant was incorporated and exists is fraternal * *
It is my considered judgment that the real property in question in this appeal is used by a war-veterans organization, which is organized exclusively for charitable purposes, and, as such, is entitled to be exempt from taxation under the provisions of Section 5709.17, Bevised Code.
Accordingly, I dissent from the judgment of my esteemed colleagues on the majority.
Taut, C. J., dissents. See State, ex rel. Dickman, v. Defenbacher, 164 Ohio St. 142.
O’Neill, J., dissents.